DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, wherein the plurality of noise suppression holes are aligned with the pressure tap (see claim 4 for example) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 8, 9, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4, together with claim 1, recites wherein a plurality of noise suppression holes (claim 4) are aligned with the pressure tap (claim 1).  The specification lacks this disclosure.  
Claim 5 depends on rejected claim 4.
Claim 8, together with claim 1, recites wherein a plurality of noise suppression holes (claim 8) are aligned with the pressure tap (claim 1). The specification lacks this disclosure.  
Claim 9 depends on rejected claim 8.
Claim 18, together with claim 17, recites wherein a plurality of noise suppression holes (claim 18) are aligned with the pressure tap (claim 17). The specification lacks this disclosure. 
Claims 19, 20 depend on rejected claim 18.
 


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-8, 10, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowald (US 20170241666 A1) in view of Cummings (US 6238206 B1) and Tange (US 20130277144 A1).
Regarding claim 1, Kowald discloses a furnace comprising: 
an air intake coupling (portion of duct containing the inlet 203 that is upstream the elbow, see Fig. 2); 
a gas-air mixer elbow fluidly coupled to the air intake coupling (Fig. 2); 
a burner box (250) assembly fluidly coupled to the gas-air mixer elbow via a gas-air plenum box (206); 
a heat-exchange tube (280) having a first end fluidly coupled to the burner box assembly; and 

 Kowald fails to disclose:
the air intake coupling having at least one noise suppression hole formed therein, the air intake coupling comprises a first tubular section and a second tubular section, wherein a diameter of the first tubular section is larger than a diameter of the second tubular section, wherein the first tubular section and the second tubular section each comprise a circular cross-section; and
a pressure tap formed in the first tubular section, wherein the at least one noise suppression hole is aligned with the pressure tap.

Cummings discloses an air intake coupling (44, Fig. 1), the air intake coupling comprises a first tubular section (upstream portion with the pressure tap 83, see Fig. 1) and a second tubular section (downstream portion 46, see Fig. 5), wherein a diameter of the first tubular section is larger than a diameter of the second tubular section (Fig. 1), wherein the first tubular section and the second tubular section each comprise a circular cross-section (Fig. 5); and 
a pressure tap formed in the first tubular section (see Fig. 1 showing a pressure tap 83 located on a top side of the air intake coupling; the pressure tap is used for measuring the air pressure).
It would have been obvious to substitute the air coupling of Kowald with the air coupling of Cummings so that there is a large air gathering chamber (Cummings, 54), which would allow more combustion air to flow into the air coupling while reducing the pressure loss and the noise.  A large air gathering chamber would also reduce any bottleneck effect created when there is a large demand for air.  

Tange teaches an air intake coupling (10, Fig. 1) comprising a noise attenuator (20, Fig. 1) having two noise suppression hole (13) formed on top of the duct.  Tange discloses that noise is generated in the air duct due to the air intake into the air duct (para. 45).   
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify the air intake coupling (Cummings) to include a noise attenuator having the at least one noise suppression hole, as taught by Tange, in order to reduce the noise generated by the air intake into the furnace.  The resulting combination discloses wherein the at least one noise suppression hole is aligned with the pressure tap (they’re both located on top of the duct).
Regarding claim 3, modified Kowald discloses wherein the first tubular section and the second tubular section are integral (see Fig. 3 of Cummings).
Regarding claim 4, modified Kowald discloses wherein the at least one noise suppression hole comprises a plurality of noise suppression holes formed in the second tubular section (see Fig. 1 of Tange).   
Regarding 6, modified Kowald discloses wherein at least one noise suppression hole of the plurality of noise suppression holes is round (see Fig. 1 of Tange)
Regarding claim 7, modified Kowald discloses wherein the at least one noise suppression hole (Tange) prevents leakage of more than approximately 8% of air drawn into the air intake coupling (there is no air leakage into the noise suppression hole because the holes are covered by a membrane 15).   

Regarding 10, modified Kowald discloses wherein at least one noise suppression hole of the plurality of noise suppression holes is round (see Fig. 1 of Tange).
Regarding 17, modified Kowald discloses (see rejection of claim 1 for citations) a method of manufacturing a furnace, the method comprising: forming a tubular air intake coupling, the air intake coupling comprises a first tubular section and a second tubular section, wherein a diameter of the first tubular section is larger than a diameter of the second tubular section, wherein the first tubular section and the second tubular section each comprise a circular cross-section; 
forming at least one noise suppression hole in the air intake coupling; 
forming a pressure tap in the first tubular section, wherein the at least one noise suppression hole is aligned with the pressure tap.
fluidly coupling the air intake coupling to a gas-air mixer elbow; fluidly coupling the gas-air mixer elbow to a burner box assembly via a gas-air plenum box; fluidly coupling a first end of a heat-exchange tube to the burner box assembly; and fluidly coupling a second end of the heat-exchange tube to a fan via a cold-end header box.  
Regarding 18, modified Kowald discloses wherein the forming the at least one noise suppression hole comprises forming a plurality of noise suppression holes (see Fig. 1 of Tange).  
Regarding 19, modified Kowald discloses wherein the plurality of noise suppression holes are formed in a single operation (the entire manufacturing operation of the noise attenuator can be considered a single operation).  
Regarding 20, modified Kowald discloses wherein at least one noise suppression hole of the plurality of noise suppression holes is round (see Fig. 1 of Tange).
























Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON LAU/Primary Examiner, Art Unit 3762